Case 9:20-cv-80051-KAM Document 4 Entered on FLSD Docket 01/24/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 9:20-CV-80051-KAM

Plaintiff:
NELSON FERNANDEZ

Vs.

Defendant:

VICTORIA’S SECRET STORES, LLC
d/b/a VICTORIA'S SECRET, a foreign
limited liability Company

For:

Pelayo M. Duran, Esq.

LAW OFFICE OF PELAYO DURAN, P.A.
4640 N.W. 7th Street

Miami, FL 33126

Received by CIVIL PROCESS, LLC on the 17th day of January, 2020 at 4:00 pm to be served on Victoria’s Secret
Stores, Lic D/B/A Victoria’s Secret, A Foreign Limited Liability Company, Registered Agent: CT Corporation
System, 1200 South Pine Island Road, Plantation, FL 33324.

|, Francisco Colon, do hereby affirm that on the 21st day of January, 2020 at 2:05 pm, I:

SERVED the within named CORPORATION, by delivering a SUMMONS IN A CIVIL ACTION, COMPLAINT,
COMPOSITE EXHIBIT A, EXHIBIT B and PRESERVATION LETTER, with the date and hour of service endorsed
thereon by me to Donna Moch as S.0.P. Section Head at 1200 South Pine Island Road, Plantation, FL 33324 in
compliance with Florida Statutes

| certify that | have no interest in the above styled action; | am over the age of eighteen (18) years, and have proper

authority to serve legal process in the jurisdiction in which this service was made. No Notary Required Pursuant To
F.S. 92.525(2)

ooo

Francisco Colon \\
S.A.P.S. #593

CIVIL PROCESS, LLC
7350 N.W. 77th Street
Medley, FL 33166
(305) 375-9111

Our Job Serial Number: CPP-2020000039
Ref: Fernandez v. Victoria's Secret Stores, L

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.0n

 
